Name: Commission Regulation (EEC) No 1917/84 of 4 July 1984 correcting Regulation (EEC) No 1850/84 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178 /38 Official Journal of the European Communities 5 . 7 . 84 COMMISSION REGULATION (EEC) No 1917/84 of 4 July 1984 correcting Regulation (EEC) No 1850/84 fixing the rate of the additional aid for dried fodder fodder ; whereas a check has revealed an error in the Annex to that Regulation ; whereas it is therefore necessary to correct the Regulation in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas Commission Regulation (EEC) No 1850 /84 (3) fixed the rate of the additional aid for dried Article 1 In the Annex to Regulation (EEC) No 1850/84, the amounts given for August and September 1984 are hereby replaced by the following : (ECU/tonne) 'Dehydrated fodder ex 12.10 B Protein concentrates, ex 23.06 B Fodder otherwise dried ex 12.10 B August 1984 52,116 26,058 September 1984 47,948 23,974' Article 2 This Regulation shall enter into force on 5 July 1984. It shall apply with effect from 1 July 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No L 132, 21 . 5 . 1983, p . 29 . C) OJ No L 172, 30 . 6 . 1984, p . 45 .